— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (R. Doyle, J.), rendered February 7, 2011, convicting him of offering a false instrument for filing in the second degree, upon his plea of guilty, and imposing sentence.
*788Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737 [2006]; People v Lopez, 6 NY3d 248 [2006]; People v Muniz, 91 NY2d 570 [1998]; People v Callahan, 80 NY2d 273 [1992]). The defendant’s valid waiver of his right to appeal precludes review of his challenges to the procedures the Supreme Court utilized in sentencing him (see People v Callahan, 80 NY2d at 281; People v Arrington, 94 AD3d 903 [2012]; People v Collier, 71 AD3d 909, 910 [2010]; People v Redcross, 13 AD3d 559 [2004]; People v Hicks, 201 AD2d 831, 832 [1994]). Rivera, J.P., Eng, Chambers, Sgroi and Miller, JJ., concur.